


110 HR 2139 : FHA

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2139
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 26, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To modernize the manufactured housing loan
		  insurance program under title I of the National Housing Act.
	
	
		1.Short titleThis title may be cited as the
			 FHA Manufactured Housing Loan
			 Modernization Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)manufactured
			 housing plays a vital role in providing housing for low- and moderate-income
			 families in the United States;
				(2)the FHA title I
			 insurance program for manufactured home loans traditionally has been a major
			 provider of mortgage insurance for home-only transactions;
				(3)the manufactured
			 housing market is in the midst of a prolonged downturn which has resulted in a
			 severe contraction of traditional sources of private lending for manufactured
			 home purchases;
				(4)during past
			 downturns the FHA title I insurance program for manufactured homes has filled
			 the lending void by providing stability until the private markets could
			 recover;
				(5)in 1992, during
			 the manufactured housing industry’s last major recession, over 30,000
			 manufactured home loans were insured under title I;
				(6)in 2006, fewer than 1,500 manufactured
			 housing loans were insured under title I;
				(7)the loan limits
			 for title I manufactured housing loans have not been adjusted for inflation
			 since 1992; and
				(8)these problems
			 with the title I program have resulted in an atrophied market for manufactured
			 housing loans, leaving American families who have the most difficulty achieving
			 homeownership without adequate financing options for home-only manufactured
			 home purchases.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to
			 provide adequate funding for FHA-insured manufactured housing loans for low-
			 and moderate-income homebuyers during all economic cycles in the manufactured
			 housing industry;
				(2)to modernize the
			 FHA title I insurance program for manufactured housing loans to enhance
			 participation by Ginnie Mae and the private lending markets; and
				(3)to
			 adjust the low loan limits for title I manufactured home loan insurance to
			 reflect the increase in costs since such limits were last increased in 1992 and
			 to index the limits to inflation.
				3.Exception to
			 limitation on financial institution portfolioThe second sentence of section 2(a) of the
			 National Housing Act (12 U.S.C.
			 1703(a)) is amended—
			(1)by striking
			 In no case and inserting Other than in connection with a
			 manufactured home or a lot on which to place such a home (or both), in no
			 case; and
			(2)by striking
			 : Provided, That with and inserting .
			 With.
			4.Insurance
			 benefits
			(a)In
			 GeneralSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), is amended by adding at the end the following new paragraph:
				
					(8)Insurance
				benefits for manufactured housing loansAny contract of insurance
				with respect to loans, advances of credit, or purchases in connection with a
				manufactured home or a lot on which to place a manufactured home (or both) for
				a financial institution that is executed under this title after the date of the
				enactment of the FHA Manufactured Housing
				Loan Modernization Act of 2007 by the Secretary shall be
				conclusive evidence of the eligibility of such financial institution for
				insurance, and the validity of any contract of insurance so executed shall be
				incontestable in the hands of the bearer from the date of the execution of such
				contract, except for fraud or misrepresentation on the part of such
				institution.
					.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall only apply to loans that are registered
			 or endorsed for insurance after the date of the enactment of this Act.
			5.Maximum loan
			 limits
			(a)Dollar
			 AmountsParagraph (1) of section 2(b) of the
			 National Housing Act (12 U.S.C.
			 1703(b)(1)) is amended—
				(1)in clause (ii) of
			 subparagraph (A), by striking $17,500 and inserting
			 $25,090;
				(2)in
			 subparagraph (C) by striking $48,600 and inserting
			 $69,678;
				(3)in subparagraph
			 (D) by striking $64,800 and inserting
			 $92,904;
				(4)in
			 subparagraph (E) by striking $16,200 and inserting
			 $23,226; and
				(5)by realigning
			 subparagraphs (C), (D), and (E) 2 ems to the left so that the left margins of
			 such subparagraphs are aligned with the margins of subparagraphs (A) and
			 (B).
				(b)Annual
			 IndexingSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new paragraph:
				
					(9)Annual indexing
				of manufactured housing loansThe Secretary shall develop a
				method of indexing in order to annually adjust the loan limits established in
				subparagraphs (A)(ii), (C), (D), and (E) of this subsection. Such index shall
				be based on the manufactured housing price data collected by the United States
				Census Bureau. The Secretary shall establish such index no later than one year
				after the date of the enactment of the FHA
				Manufactured Housing Loan Modernization Act of
				2007.
					.
			(c)Technical and
			 Conforming ChangesParagraph (1) of section 2(b) of the
			 National Housing Act (12 U.S.C.
			 1703(b)(1)) is amended—
				(1)by striking
			 No and inserting Except as provided in the last sentence
			 of this paragraph, no; and
				(2)by adding after
			 and below subparagraph (G) the following:
					
						The
				Secretary shall, by regulation, annually increase the dollar amount limitations
				in subparagraphs (A)(ii), (C), (D), and (E) (as such limitations may have been
				previously adjusted under this sentence) in accordance with the index
				established pursuant to paragraph
				(9)..
				6.Insurance
			 premiumsSubsection (f) of
			 section 2 of the National Housing Act
			 (12 U.S.C.
			 1703(f)) is amended—
			(1)by inserting
			 (1) Premium
			 charges.— after (f); and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Manufactured home
				loansNotwithstanding paragraph (1), in the case of a loan,
				advance of credit, or purchase in connection with a manufactured home or a lot
				on which to place such a home (or both), the premium charge for the insurance
				granted under this section shall be paid by the borrower under the loan or
				advance of credit, as follows:
						(A)At the time of the making of the loan,
				advance of credit, or purchase, a single premium payment in an amount not to
				exceed 2.25 percent of the amount of the original insured principal
				obligation.
						(B)In addition to the premium under
				subparagraph (A), annual premium payments during the term of the loan, advance,
				or obligation purchased in an amount not exceeding 1.0 percent of the remaining
				insured principal balance (excluding the portion of the remaining balance
				attributable to the premium collected under subparagraph (A) and without taking
				into account delinquent payments or prepayments).
						(C)Premium charges under this paragraph
				shall be established in amounts that are sufficient, but do not exceed the
				minimum amounts necessary, to maintain a negative credit subsidy for the
				program under this section for insurance of loans, advances of credit, or
				purchases in connection with a manufactured home or a lot on which to place
				such a home (or both), as determined based upon risk to the Federal Government
				under existing underwriting requirements.
						(D)The Secretary may increase the
				limitations on premium payments to percentages above those set forth in
				subparagraphs (A) and (B), but only if necessary, and not in excess of the
				minimum increase necessary, to maintain a negative credit subsidy as described
				in subparagraph
				(C).
						.
			7.Technical
			 corrections
			(a)DatesSubsection
			 (a) of section 2 of the National Housing
			 Act (12
			 U.S.C. 1703(a)) is amended—
				(1)by striking
			 on and after July 1, 1939, each place such term appears;
			 and
				(2)by striking
			 made after the effective date of the Housing Act of 1954.
				(b)Authority of
			 SecretarySubsection (c) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(c)) is amended to read as follows:
				
					(c)Handling and
				Disposal of Property
						(1)Authority of
				secretaryNotwithstanding any other provision of law, the
				Secretary may—
							(A)deal with,
				complete, rent, renovate, modernize, insure, or assign or sell at public or
				private sale, or otherwise dispose of, for cash or credit in the Secretary’s
				discretion, and upon such terms and conditions and for such consideration as
				the Secretary shall determine to be reasonable, any real or personal property
				conveyed to or otherwise acquired by the Secretary, in connection with the
				payment of insurance heretofore or hereafter granted under this title,
				including any evidence of debt, contract, claim, personal property, or security
				assigned to or held by him in connection with the payment of insurance
				heretofore or hereafter granted under this section; and
							(B)pursue to final
				collection, by way of compromise or otherwise, all claims assigned to or held
				by the Secretary and all legal or equitable rights accruing to the Secretary in
				connection with the payment of such insurance, including unpaid insurance
				premiums owed in connection with insurance made available by this title.
							(2)Advertisements
				for proposalsSection 3709 of the Revised Statutes shall not be
				construed to apply to any contract of hazard insurance or to any purchase or
				contract for services or supplies on account of such property if the amount
				thereof does not exceed $25,000.
						(3)Delegation of
				authorityThe power to convey and to execute in the name of the
				Secretary, deeds of conveyance, deeds of release, assignments and satisfactions
				of mortgages, and any other written instrument relating to real or personal
				property or any interest therein heretofore or hereafter acquired by the
				Secretary pursuant to the provisions of this title may be exercised by an
				officer appointed by the Secretary without the execution of any express
				delegation of power or power of attorney. Nothing in this subsection shall be
				construed to prevent the Secretary from delegating such power by order or by
				power of attorney, in the Secretary’s discretion, to any officer or agent the
				Secretary may
				appoint.
						.
			8.Revision of
			 underwriting criteria
			(a)In
			 GeneralSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new paragraph:
				
					(10)Financial
				soundness of manufactured housing programThe Secretary shall
				establish such underwriting criteria for loans and advances of credit in
				connection with a manufactured home or a lot on which to place a manufactured
				home (or both), including such loans and advances represented by obligations
				purchased by financial institutions, as may be necessary to ensure that the
				program under this title for insurance for financial institutions against
				losses from such loans, advances of credit, and purchases is financially
				sound.
					.
			(b)TimingNot
			 later than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 revise the existing underwriting criteria for the program referred to in
			 paragraph (10) of section 2(b) of the National
			 Housing Act (as added by subsection (a) of this section) in
			 accordance with the requirements of such paragraph.
			9.Requirement of
			 social security account number for assistanceSection 2 of the National Housing Act (12
			 U.S.C. 1703) is amended by adding at the end the following new
			 subsection:
			
				(j)Requirement of
				social security account number for financingNo insurance shall be granted under this
				section with respect to any obligation representing any loan, advance of
				credit, or purchase by a financial institution unless the borrower to which the
				loan or advance of credit was made, and each member of the family of the
				borrower who is 18 years of age or older or is the spouse of the borrower, has
				a valid social security
				number.
				.
		10.GAO study of
			 mitigation of tornado risks to manufactured homesThe Comptroller General of the United States
			 shall assess how the Secretary of Housing and Urban Development utilizes the
			 FHA manufactured housing loan insurance program under title I of the National
			 Housing Act, the community development block grant program under title I of the
			 Housing and Community Development Act of 1974, and other programs and resources
			 available to the Secretary to mitigate the risks to manufactured housing
			 residents and communities resulting from tornados. The Comptroller General
			 shall submit to the Congress a report on the conclusions and recommendations of
			 the assessment conducted pursuant to this section not later than the expiration
			 of the 12-month period beginning on the date of the enactment of this
			 Act.
		
	
		
			Passed the House of
			 Representatives June 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
